Citation Nr: 1518118	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  12-24 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for atherosclerotic peripheral vascular disease of the bilateral lower extremities.

2.  Entitlement to service connection for atherosclerotic peripheral vascular disease of the bilateral lower extremities.

3.  Entitlement to service connection for a bilateral hip disability.

4.  Entitlement to service connection for a right knee disability.

5.  Entitlement to service connection for a left shoulder disability.

6.  Entitlement to service connection for a low back disability.

7.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from December 1978 to January 1985, November 1986 to October 1990, and February 2003 to March 2004.  The Veteran also had periods of unverified service in a reserve component. 

This matter comes to the Board of Veterans' Appeal (Board) from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa. 

In June 2014, the Veteran testified at a video hearing before the undersigned and a transcript of that hearing has been associated with the claims file.

A claim for a pension has been raised by the record but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The claims of service connection for atherosclerotic peripheral vascular disease of the bilateral lower extremities, a bilateral hip disability, a right knee disability, a left shoulder disability, and a low back disability; as well as the claim for a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A July 2004 RO rating decision denied service connection for atherosclerotic peripheral vascular disease of the bilateral lower extremities; the Veteran did not appeal that decision or submit new and material evidence within the one year appeal period.

2.  Evidence received since the July 2004 rating decision is new, relates to an unestablished fact necessary to substantiate the claim, and triggers VA's duty to assist by obtaining a medical opinion.


CONCLUSIONS OF LAW

1.  The July 2004 RO decision, which denied a claim of service connection for atherosclerotic peripheral vascular disease of the bilateral lower extremities, is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  The criteria necessary to reopen a claim of service connection for atherosclerotic peripheral vascular disease of the bilateral lower extremities have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to reopen his claim of service connection for atherosclerotic peripheral vascular disease of the bilateral lower extremities.  

The law provides that if new and material evidence has been presented or secured with respect to matters which have been disallowed, these matters may be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) in Shade v. Shinseki, 24 Vet. App. 110 (2010) held that 38 C.F.R. § 3.156(a) created a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Further, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id, at 118.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

A July 2004 rating decision denied service connection for atherosclerotic peripheral vascular disease of the bilateral lower extremities because, among other things, the record did not show that his current disabilities were due to military service.  The Veteran did not appeal the July 2004 rating decision.  Following the July 2004 rating decision, no new and material evidence was received within the one-year appeal period.  38 C.F.R. § 3.156(b).  Accordingly, the July 2004 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

Since the July 2004 rating decision, VA has received lay statements, personal hearing testimony, and additional medical records from the Veteran.  In this regard, in a May 2009 statement in support of claim the Veteran claimed for the first time that his observable symptoms of his atherosclerotic peripheral vascular disease in the right and left lower extremities first started during his second period of military service between 1986 and 1990.  Similarly, at his June 2014 hearing the Veteran testified that he first noticed symptoms of his atherosclerotic peripheral vascular disease of the right and left lower extremities (i.e., chronic leg numbness) since his first and/or second period of active duty, to include following his in-service hernia surgery, and this chronic leg numbness has continued to the current time, even though he was not formally diagnosed with atherosclerotic peripheral vascular disease until 1996 or 1997.  

The Veteran is competent to report on what he can see and feel, even when not documented in his medical records.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Moreover, his statements that he experiences observable symptoms of atherosclerotic peripheral vascular disease in his lower extremities during his first and/or second period of active duty are presumed credible for the limited purpose of reopening the claim.  Justus, 3 Vet. App. 510.  Furthermore, controlling laws and regulations provide that service connection may be granted when a Veteran has ongoing problems with a disability since service.  38 C.F.R. § 3.303.

Therefore, the Board finds the new evidence and the personal hearing testimony regarding ongoing problems with observable symptoms of his disabilities since one of the Veteran's first periods of active duty are both new and material evidence as defined by regulation.  See 38 C.F.R. §§ 3.156(a), 3.303; Shade, supra.  Accordingly, the claims of service connection for atherosclerotic peripheral vascular disease of the right and left lower extremities are reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened claim is further addressed in the remand section below.


ORDER

The claim of service connection for atherosclerotic peripheral vascular disease of the bilateral lower extremities is reopened; to this limited extent only, the appeal is granted.


REMAND

As to the claim of service connection for atherosclerotic peripheral vascular disease of the bilateral lower extremities, the record reflects that this was initially diagnosed in either 1997 or 1998.  In June 2004, a VA examiner provided an opinion as to whether this disability was permanently aggravated by the Veteran's third period of active duty from February 2003 to March 2004.  

However, neither that examiner nor any other healthcare professional during the pendency of the reopened claim, has provided an opinion as to whether the peripheral vascular disease had onset in either the Veteran's first period of active duty from December 1978 to January 1985 or, his second period of active duty from November 1986 to October 1990.  Given the Veteran's competent statement and personal hearing testimony regarding experiencing observable symptomatology (i.e., chronic leg numbness) since the 1980's, another VA examination is needed.  See 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 84-86 (2006). 

In addition, at his June 2014 hearing, the Veteran testified that he was treated for his atherosclerotic peripheral vascular disease at the Iowa Vein and Heart Center.  However, these medical records are not in the claims file.  Similarly, while the record reflects that the Veteran receives ongoing treatment at the Des Moines VA Medical Center, the claims file only contains records up through September 2013.  Therefore, on remand these private and VA treatment records should be obtained and associated with the file.  See 38 U.S.C.A. § 5103A(b); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the veteran to attempt to obtain them).

As to the claims of service connection for right knee and left shoulder disabilities, the AOJ provided the Veteran with a VA examination in August 2012 to obtain needed medical opinions as to the relationship between his current disabilities (i.e., degenerative joint disease) and his military service.  The opinions provided by that examiner are inadequate because the examiner did not provide a rationale for the opinions and appears to have relied solely on the fact that the Veteran's service treatment records were negative for either disability as the basis for the opinions.  Therefore, the Veteran is to be provided a new VA examination.

As to the claim for bilateral hip disabilities, the service treatment records are negative for a hip injury or a diagnosis of a right or a left hip disability.  Similarly, the voluminous post-service medical records, including the June 2004, August 2012, and August 2013 VA examinations, are negative for diagnosed right and/or a left hip disabilities.  However, given the Veteran's documented service in the Persian Gulf during the Persian Gulf War (see DD 214 which document the Veteran's served in Iraq from March 2003 to September 2003), it must be determined whether his symptoms of bilateral hip pain constitutes an undiagnosed illness.  The AOJ has not yet considered the claim under this theory of entitlement nor has the Veteran been given notice of the laws and regulations governing undiagnosed illness claims.

As to the claim of service connection for a low back disability, in his January 2009 statement in support of claim the Veteran asserted that this disability was possibly related to his atherosclerotic peripheral vascular disease of the bilateral lower extremities.  The August 2013 VA examiner did not provide an opinion as to the relationship, if any, between any of the Veteran's low back disabilities (i.e., degenerative joint disease, herniated nucleus pulposus, and spondylosis, L4-5, S1) and his peripheral vascular disease of the bilateral lower extremities.  Moreover, the claim is being remanded for additional treatment records pertinent to the Veteran's peripheral vascular disease, which the examiner did not have an opportunity to consider because they were not in the claims file at the time of the examination.  Therefore, the Board finds that a remand is also required to obtain another medical opinion as to the etiology of the Veteran's current low back disabilities.  See 38 U.S.C.A. § 5103A(d).

Finally, the TDIU claim is inextricably intertwined with the above claims for service connection.  Accordingly, the Board finds that it cannot be adjudicated until the AOJ completes the directed development of the service connection claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).

Accordingly, these issues are REMANDED to the AOJ for the following actions:

1.  Provide the Veteran with notice of the laws and regulations governing undiagnosed illness claims.  See 38 U.S.C.A. §§ 1117, 5103; 38 C.F.R. § 3.317.

2.  Request that the Veteran identify all private providers that have treated him for his claimed disabilities, and after obtaining any necessary authorization, associate such records with the claims file, to include records from the Iowa Vein and Heart Center.  Also, update the file with VA medical records dated since September 2013, including from the Des Moines VA Medical Center.

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of any in-service problems during any of his three periods of active duty related to any of the claimed disabilities as well as any continued problems since any of these periods of service.  Provide an appropriate amount of time to submit this lay evidence.

4.  After associating any outstanding records with the claims folder, schedule the Veteran for a vascular examination.  The claims folder, and a copy of this Remand, must be made reviewed by the examiner.  All indicated studies and tests are to be performed.

a) The examiner is to indicate whether it is at least as likely as not that atherosclerotic peripheral vascular disease of the right and/or left lower extremities, had onset during either his first period of active duty (i.e., December 1978 to January 1985) or his second period of active duty (i.e., November 1986 to October 1990) even though the first diagnosis of the disabilities does not appear in the record until 1997 or 1998.

b) In the alternative, is the evidence clear and unmistakable (i.e., it is undebatable; this is an onerous test - there can be no evidence to the contrary) that the Veteran's peripheral vascular disease existed prior to any of his three periods of active duty?  If so, indicate when the initial onset was and explain the basis for this finding.

c) If the examiner determines that the evidence is clear and unmistakable that peripheral vascular disease existed prior to a particular active duty, is there clear and unmistakable evidence that the pre-existing peripheral vascular disease was NOT aggravated during that period of active duty, or the subsequent period of active duty?

In providing these opinions, the examiner should consider the Veteran's credible testimony of initially noticing numbness in his legs between 1988 and 1989, and for at least 10 years prior to his in-service hernia surgery. 

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state why this is so.

6.  Schedule the Veteran for an orthopedic examination to determine the nature and etiology of his claimed low back, bilateral hip, right knee and left shoulder disabilities.  The claims folder, and a copy of this Remand, must be made reviewed by the examiner.  All indicated studies and tests are to be performed.  

a) The examiner should identify any and all current low back, bilateral hip, right knee and left shoulder disabilities found to be present.

b) For each diagnosis, the examiner is to state whether it is at least as likely as not (a degree of probability of 50 percent or higher) that such diagnosis is related to or had its onset during any of the Veteran's three periods of active duty; or whether degenerative joint disease of the low back, right knee and left shoulder manifested to a compensable degree in the first year period following any of these periods of service?  

c) If the bilateral hip symptoms cannot be attributed to a known clinical diagnosis, the examiner is to state whether it is at least as likely that the Veteran has an undiagnosed illness or a medically unexplained chronic multisymptom illness manifested by symptoms such as chronic hip pain.

d) As to the low back disability, the examiner is to state whether it is at least as likely as not degenerative joint disease, herniated nucleus pulposus, and/or spondylosis, L4-5, S1 diagnosed by the August 2013 VA examiner was caused or aggravated by the Veteran's atherosclerotic peripheral vascular disease.

A response regarding both direct causation and aggravation must be provided or the examination report will be returned as inadequate.

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms. 

If aggravation is found, the examiner must attempt to establish a baseline level of severity of the disability prior to aggravation by the service-connected atherosclerotic peripheral vascular disease.

In providing the requested opinions, the examiner should comment on the Veteran's claims regarding these disabilities being due to the physical training he participated with while on active duty as well as his competent claims regarding having observable problems with these disabilities while on active duty.

The examiner is advised that the lack of a diagnosis of, or treatment for, the claimed disabilities in service is not, by itself, a sufficient reason to find there is no nexus to service.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state why this is so.

7.  Then, readjudicate the appeal, including entitlement to TDIU.  If any benefit sought is not granted in full, the Veteran must be provided a supplemental statement of the case.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


